Citation Nr: 1207677	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a right foot fracture.

2.  Entitlement to service connection for a right index finger disability.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from October 1980 to October 1983 and from January 2003 to November 2004.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Columbia, South Carolina VA Regional Office (RO).  This decision denied his service connection claims for an acquired psychiatric disorder, bilateral hearing loss, a right index finger condition and diabetes mellitus.  This rating decision also granted the Veteran's service connection claim for residuals of a right foot fracture and assigned an initial noncompensable disability rating for that condition.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Veteran failed to appear for a RO (Travel Board) hearing scheduled in October 2008.

In a prior Board disposition in January 2010, the Board remanded the claims listed on the title page, as well as the above-mentioned claims for an acquired psychiatric disorder and bilateral hearing loss, to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  On remand, in a June 2011 rating decision, the RO granted service connection for depressive disorder (a type of acquired psychiatric disorder) and bilateral hearing loss.  As this determination constitutes a full grant of the benefits sought as to those claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In June 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the remaining claims and returned the file to the Board for further appellate review.  

The issue of entitlement to an increased initial compensable disability rating for residuals of a right foot fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The right index finger disability was noted to preexist service on the September 1980 entrance examination in the first period of active duty (1980-1983).  There is no competent and credible evidence that his right index finger disability increased in severity during service beyond the natural progression of the disease.

2.  Resolving any doubt in favor of the Veteran, Type II diabetes mellitus manifested within November 2005, in the first year following discharge from active duty.  

CONCLUSIONS OF LAW

1.  The Veteran's right index finger disability was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  Type II Diabetes Mellitus was incurred in or presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for diabetes is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

With respect to the Veteran's right index finger disability claim, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2004 and March 2005.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  A more recent March 2006 letter complied with Dingess.  Since providing this additional Dingess notice, the AMC has readjudicated the claim in the June 2011 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records (STRs), service personnel records (SPRs), VA treatment records and Social Security Administration (SSA) disability records.  Also, the Board remanded this claim in January 2010 to obtain SSA disability records, which the AMC complied with by obtaining and associating those records with the claims file.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  The Veteran has submitted additional records and written statements in support of his claim.  
Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board does not find it necessary to remand to provide the Veteran a VA examination and medical opinion on aggravation of the preexisting right index finger disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the September 1980 entrance examiner noted a pre-existing right index finger disability, as residuals of a childhood laceration in 1973, there is not also evidence in his service treatment records that substantiates any increase in disability during such service.  Because the Board also finds there is no other competent and credible evidence of a permanent worsening of his condition during service beyond its natural progress, there is no basis to obtain VA examination and opinion on aggravation since there is no reasonable possibility of substantiating this claim.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of active duty or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  


Right Index Finger

The Veteran contends he has a right index finger that was aggravated by service.  He has reported he lacerated his right index finger while cutting wood prior to his military service.  See December 2004 VA examination report.

After carefully reviewing the evidence, however, the Board finds no basis to grant this claim for service connection.  As discussed below, there is no competent and credible evidence that establishes a permanent worsening due to service beyond its natural progression of his pre-existing right index finger disability.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

At the outset, the Veteran presently has a right index finger disability.  On physical examination by the December 2004 VA examiner, his right index finger showed a 4 cm laceration on the radial border of the index finger over the proximal interphalangeal joint; the incision was nearly surgical in nature and produced decreased sensation distal to the proximal interphalangeal joint.  The examiner diagnosed right index finger numbness, secondary to laceration of the digital nerve, as per his reported history.  A November 2004 VA treatment record similarly diagnosed paresthesia of the right index finger.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board finds that the Veteran's right index finger disability, as residuals of a fracture prior to service, must be found to be a preexisting injury.  
The September 1980 entrance examination, prior to his first period of active duty, shows the examiner objectively noted that the Veteran had an injury to right index finger from a laceration at age 11, in the year 1973.  If, as here, a pre-existing disability is noted upon entry into service, the Veteran may only bring a claim for service-connected aggravation of that disability.  Consequently, 38 U.S.C.A. § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Because the Veteran's right index finger disability was noted at entrance into service, he has the burden, as opposed to VA, to show a permanent (not temporary or intermittent flare-up) worsening of the disability during service beyond natural progression.  In other words, he may only bring a claim for aggravation of this pre-existing disability.  See Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-2003 (July 16, 2003).

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323   (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened). 

The next step is to assess whether there was any increase in disability during his two periods of active duty, but there is no objective evidence that would substantiate such a finding.  Rather, a review of the Veteran's service treatment records for either period of active duty fails to reveal any objective complaints or treatment for his pre-existing right index finger disability.  

The Board especially takes note of an incident of in-service emergency care for an injury to his left index finger in November 1982, so during his first period of active duty (October 1980 to October 1983).  He suffered an accident involving that other finger becoming locked in a M-72 gun, resulting in a laceration approximately 1/2" in length on the most distal portion of the left index finger.  Significantly, there is no contention by the Veteran, or evidence of record that this in-service injury was instead to the right index finger presently on appeal.  Especially since the September 1983 discharge examination only remarked that there was a scar on his right index finger, it does not appear there was any particular increased disability level of his right index finger during his first period of active duty.

Within the second period of active duty (January 2003 to November 2004), the Board observes an undated evaluation report that diagnosed "right index finger fracture 1973-fully recovered."  This seems to negate the possibility of aggravation, rather than support the notion of an increase in disability.  

Although not raised by the Veteran, the Board also observes no objective complaints or treatment for his pre-existing right index finger disability from the National Guard service treatment records between the two periods of active duty (1980-1983 and 2003-2004), such that there is no indication of increase in disability from his periods of ACDUTRA and INACDUTRA.  The examiners for August 1987 and July 1991 National Guard evaluation reports noted a right index finger fracture from 1973, but made no comment regarding increased severity of the disability.  

In fact, there are no medical findings of record to support the notion that the right index finger disability was permanently worsened beyond the natural progression of the disease.  His service treatment records and post-service medical records are unremarkable for evidence of additional disability due to aggravation of this pre-existing disability during or as a consequence of his military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board has also considered the Veteran's lay statements in support of his claim, but finds they are not competent and credible, and thus not probative.  The Veteran is certainly competent to report on the numbness in his right index finger and perceived increase in symptomatology in service, since within the realm of lay observation and experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995), 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  While the Veteran may sincerely believe that his military service chronically aggravated his right index finger disability, assessing the increase in severity of this preexisting disability is of a complex medical nature that in turn requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  It is worth pointing out that independent medical evidence is needed to support the notion that the pre-existing pes planus increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Here, this required supporting medical evidence is not present.  

Notwithstanding the foregoing, the Board also finds that any assertion made as to aggravation of his right index finger disability to be incredible and without probative value.  It is apparent that the Veteran sought no treatment for his right index finger during service, in contrast to the numerous and repeated treatments for other conditions, namely his right foot problems.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


Diabetes

The Veteran contends his diabetes began while he was last on active duty, from 
January 2003 to November 2004.  

Resolving any doubt in favor of the Veteran, the Board finds there is sufficient evidence to warrant the grant of service connection for diabetes on a presumptive basis for chronic diseases.  Certain chronic diseases, such as diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year after service.  Under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, for diabetes mellitus, a compensable rating of 10 percent is warranted for diabetes mellitus that is manageable by restricted diet only.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

At the outset, the Veteran presently has Type II (adult-onset) Diabetes Mellitus, as diagnosed by the January 2006 VA examiner and VA treatment records.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

However, the Board acknowledges his service treatment records from his two periods of active duty, during October 1980 to October 1983 and from January 2003 to November 2004, are silent for any treatment, clinical diagnoses of diabetes, or other clinical indications such as elevated glucose/blood sugar levels.  Moreover, there is no indication of diabetes during a period of ACDUTRA, upon review of the Army National Guard service treatment records.  

On the other hand, the Board finds there are several post-service treatment records that objectively confirm the Veteran manifested diabetes to a compensable degree, within the first year following discharge from his last period of active duty, so by November 1, 2005.  


Initially following discharge, there are VA treatment records in November 2004 and February 2005 that show history and laboratory findings of elevated glucose levels.  By March 2005, the Veteran was seen by a VA dietician for control of diabetes, and this treating provider instructed him about the complications of diabetes and eating a diabetic diet.  He continued to receive follow-up medical nutrition therapy sessions for diabetics, as stated by that VA dietician in May 2005.  Also in May 2005, a VA clinical pharmacist recorded that the Veteran was seen in the education class for diabetes.  

Close in proximity to the presumptive period (officially ending on November 1, 2005, one year after separation on November 1, 2004), a VA treating physician provided the first recorded diagnosis of diabetes mellitus, with obesity and hyperlipidemia, on November 14, 2005.  This physician discussed the need for weight loss and exercise with the Veteran, and noted that the Veteran had already started on medications and seen a dietician to treat his diabetes.  Also, the January 2006 VA examination contains a medical history of initial diagnosis of diabetes at age 43, or in approximately 2004-2005; this further supports the notion of manifestation of diabetes within one year of discharge from active duty.  Taken altogether, there are numerous clinical indications of an ongoing Type II diabetes mellitus disability within the first year post-service, irregardless of whether the first official diagnosis of diabetes in November 2005 occurred several days after the presumptive period.  

The Veterans also satisfied the requirement that the diabetes mellitus manifest to a degree of 10 percent within the first year following discharge.  Again, DC 7913, a compensable rating of 10 percent is warranted for diabetes mellitus that is manageable by restricted diet only.  Here, there are clear indications that he required consultation in March and May 2005 by VA treating dieticians to eat a diabetic diet.

Although the December 2004 VA examiner recorded a medical history that diabetes had its onset during his last period of active duty, in March 2003, but this appears to be based on either the Veteran's own reported history or an inaccurate review of the clinical diagnoses in his service treatment records.  Nonetheless, there is at least sufficient evidence of record to support a grant of service connection based on a presumptive basis.  Because the Board is granting the claim, there is also no need to consider the competency and credibility of the Veteran's lay statements in support of his claim, particularly as they do not address the notion of presumptive service connection.

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for diabetes mellitus as a chronic disease that was presumptively incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

ORDER

The claim for service connection for a right index finger disability is denied.

Service connection for Type II, diabetes mellitus, is granted.

REMAND

The Veteran's right foot disability must be reexamined to reassess its severity and provide findings appropriate to the rating schedule.  

The Veteran's right foot disability has been initially rated at 0 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  Moderate foot injuries warrant a 10 percent rating; a 20 percent rating requires a moderately-severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  Where the minimum schedular evaluation requires residuals and the schedule does not provide a noncompensable evaluation, a noncompensable evaluation will assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (2010).

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. See 38 C.F.R. §§ 4.2, 4.6.

The Veteran's last VA examination in March 2008 diagnosed the Veteran with degenerative joint disease, plantar fasciitis and pes planus of the right foot, and assessed limitation of motion due to pain.  However, the examiner failed to provide findings commensurate with the rating schedule, particularly whether the right foot disability can be characterized as "moderate," "moderately severe," or "severe."  

The Board emphasizes that this appeal has been ongoing for several years, providing further reason for obtaining a reexamination.  The Veteran's last pertinent C&P examination was in March 2008, so almost four (4) years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Here, the Veteran's representative has indicated the right foot disability has grown progressively worse since the last examination, such that it warrants another VA compensation examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected residuals of a right foot fracture.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

Describe all symptoms caused by the service-connected right foot disability, as well as the severity of each symptom.  The examiner should report the range of motion measurements for the right foot in degrees.  The examiner should also address whether the right foot exhibits pain, weakened movement, excess fatigability, or incoordination on movement.  If feasible, the examiner should address whether there are additional degrees of loss of range of motion, due to any of the following:  (1) pain on use, including during flare- ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.  The examiner should identify all neurological manifestations.

The examiner should also specifically state whether the service-connected right foot fracture residuals can be described as (1) moderate, (2) moderately severe, or (3) severe.  If not of these descriptions are appropriate, the examiner should make a finding in that regard.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

2.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


